Exhibit 10.7

 

The Depository Trust & Clearing Corporation
55 Water Street, 22nd Floor
New York, NY 10041-0099

 

September 22, 2008

 

Mr. John Roderfeld

Director of Operations

Barclays Capital, Inc.

200 Park Avenue

New York, NY 10166

 

Mr. James W. Giddens, as Trustee

(the “Trustee” For the liquidation of Lehman Brothers, Inc.

Under the Securities Investor Protection Act

c/o Hughes Hubbard

One Battery Park Plaza

New York, NY 10004

Attention: James B. Kobak, Jr.

 

Re: Winding Down of Accounts and Guaranty

 

Ladies and Gentlemen:

 

We are writing in connection with the Asset Purchase Agreement among Lehman
Brothers Holdings, Inc., Lehman Brothers, Inc. (“LBI”), LB 745 LLC and Barclays
Capital, Inc. (“Barclays”) dated as of September 16, 2008, and as amended by the
First Amendment thereto dated as of September 19, 2008 (collectively, the
“Agreement”).  The United States Bankruptcy Court for the Southern District of
New York (Manhattan) (Case No. 08-13555) (the “Bankruptcy Court”) has approved
the Agreement on September 20, pursuant to which Barclays is to acquire certain
assets, and assume certain liabilities of LBI (the “APA Approval Order”).

 

On September 19, 2008, in a proceeding brought by the Securities Investor
Protection Corporation in the United States State District Court for the
Southern District of New York, James Giddens was appointed as the SIPC Trustee
for the LBI estate and the creditors of the estate (the “Trustee”) and the
District Court entered that certain Order Commencing Liquidation (the “SIPC
Proceeding”).  On September 20, 2008, the Bankruptcy Court entered an order
adopting the APA Approval Order in the SIPC Proceeding (collectively with the
APA Approval Order, the “Orders”).

 

In connection with the Agreement and for good and valuable consideration, the
receipt of which is acknowledged, Barclays, the Trustee and The Depository
Trust & Clearing Corporation (“DTCC”) (on behalf of The Depository Trust Company
(“DTC”), the Fixed Income Clearing Corporation (“FICC”) and National Securities
Clearing Corporation (“NSCC”) (DTC, NSCC

 

--------------------------------------------------------------------------------


 

and FICC collectively referred to as the “Clearing Agency Subsidiaries”)), on
behalf and for the benefit of its Clearing Agency Subsidiaries, hereby agree as
follows:

 


1.             WINDING DOWN OF ACCOUNTS.  BARCLAYS HAS INDICATED, AND HEREBY
AGREES, THAT ALL OF THE ACCOUNTS OF LBI MAINTAINED AT THE CLEARING AGENCIES
SUBSIDIARIES (THE “ACCOUNTS”) CONSTITUTE “EXCLUDED ASSETS” WITHIN THE MEANING OF
THE APA.  ACCORDINGLY, PURSUANT TO THE AUTHORITY GRANTED TO THE TRUSTEE IN THE
ORDERS, THE TRUSTEE HEREBY INSTRUCTS THE CLEARING AGENCY SUBSIDIARIES TO CLOSE
OUT THE PENDING TRANSACTIONS IN THE ACCOUNTS OF THE CLEARING AGENCY SUBSIDIARIES
AND TO USE THE PROCEEDS IN ACCORDANCE WITH THE RULES AND PROCEDURES OF THE
CLEARING AGENCY SUBSIDIARIES. SUCH LIQUIDATION TRANSACTIONS SHALL BE TRANSFERRED
TO, AND CLOSED OUT BY, THE RELEVANT CLEARING AGENCY SUBSIDIARY, IN THE SAME
MANNER AS IT CLOSES OUT POSITIONS OF PARTICIPANTS/MEMBERS FOR WHOM IT HAS CEASED
TO ACT.


 

As part of this closeout process, the Trustee hereby authorizes DTC to accept
and act upon instructions from NSCC to deliver securities from the DTC LBI
Account to NSCC’s account, in order to reduce or eliminate LBI’s outstanding
delivery obligations to NSCC.

 


2.             GUARANTY.  IN ORDER TO INDUCE DTCC TO TAKE THE FOREGOING ACTIONS,
BARCLAYS HEREBY AGREES TO GUARANTY, INDEMNIFY AND HOLD HARMLESS DTCC AND EACH OF
THE CLEARING AGENCY SUBSIDIARIES, AND EACH OF ITS OR THEIR OFFICERS, DIRECTORS,
EMPLOYEES, OWNERS, AGENTS AND REPRESENTATIVES (THE “GUARANTY”) AGAINST ANY AND
ALL LOSSES, CLAIMS, DAMAGES, EXPENSES (INCLUDING LEGAL FEES) OR LIABILITIES
(“LOSSES”) THAT ANY OF THEM MAY INCUR AS A RESULT OF WINDING DOWN AND CLOSING
OUT THE ACCOUNTS, WHICH GUARANTY IS LIMITED TO THE CASH DEPOSIT DESCRIBED BELOW.


 

To secure the Guaranty, Barclays shall wire transfer $250 million (the “Cash
Deposit”) by 8 a.m., September 22, 2008 pursuant to the following instructions:

 

Bank: JPMorgan Chase
ABA#=   021000021
Account # 617330026
FAO: DTCC general funds
REF: BARCLAYS GUARANTY

 

Recourse with respect of this Guaranty shall be solely limited to the Cash
Deposit, and upon payment of the Cash Deposit to DTCC, Barclays shall have no
further liability in respect of such Guaranty.

 

Any Losses shall first be satisfied from the Cash Deposit.  Any Losses in excess
of the Cash Deposit shall be satisfied in accordance with the rules and
procedures of the applicable Clearing Agency Subsidiary.  Should any portion of
the Cash Deposit remain following the closeout of the Accounts and satisfaction
of all obligations in accordance with the Rules and Procedures of the Clearing
Agency Subsidiaries, such amounts shall be remitted to the Trustee.

 

2

--------------------------------------------------------------------------------



 


3.             MISCELLANEOUS.


 


(A)           NO AUTHORIZATIONS, APPROVALS, CONSENTS OR WAIVERS BY, OR
NOTIFICATIONS TO, A GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY (INCLUDING BUT
NOT LIMITED TO LICENSES, NOTIFICATIONS, REGISTRATIONS OR DECLARATIONS)
(COLLECTIVELY, “AUTHORIZATIONS”) ARE REQUIRED FOR THE EXECUTION, DELIVERY OR
SATISFACTION BY BARCLAYS OF THIS LETTER AGREEMENT OR THE SATISFACTION OF ANY OF
THE OBLIGATIONS OF BARCLAYS CONTEMPLATED THEREBY, OR, IF REQUIRED, ALL SUCH
AUTHORIZATIONS HAVE BEEN OBTAINED.


 


(B)           THIS LETTER AGREEMENT AND THE PROVISIONS HEREIN SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK EXCLUSIVE OF ITS CONFLICT OF LAWS PROVISIONS.  IN ADDITION, THE PARTIES
HEREBY: (I) IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE COUNTY OF NEW YORK, IN THE
STATE OF NEW YORK IN RESPECT OF ANY ACTION OR PROCEEDING BROUGHT AGAINST IT OR
RELATING IN ANY WAY TO THIS LETTER AGREEMENT (II) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION TO
THE LAYING OF VENUE IN THE AFORESAID COURTS, AND (III) WAIVE ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY ACTION BROUGHT AGAINST IT OR RELATING IN ANY WAY TO
THIS LETTER AGREEMENT.


 


(C)           THIS LETTER AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 


4.             WAIVERS.


 

Barclays hereby waives presentment, demand, notices, protest and formalities of
any kind.

 

Signature Page to Follow:
X
X
X
X
X
X
X
X
X
X
X

 

3

--------------------------------------------------------------------------------


 

Please indicate your agreement to the above by signing and returning the
enclosed receipt copy of this letter.

 

Very truly yours,

 

The Depository Trust & Clearing Corporation, on behalf of itself and
The Depository Trust Company, National Securities Clearing Corporation,
and Fixed Income Clearing Corporation

 

 

By:

/s/ Larry E. Thompson

 

 

Larry E. Thompson

 

Managing Director and General Counsel

 

Enclosures

 

Accepted and agreed as of the date first above written:

 

James W. Giddens as Trustee for the Liquidation of Lehman Brothers, Inc. under
the Securities Investor Protection Act

 

By:

Hughes Hubbard, Counsel for the Trustee

 

 

 

By:

     /s/ Anson B Frelinghuysen

 

 

James B. Kobak Jr.

 

Anson B. Frelinghuysen, Counsel

 

 

Barclays Capital, Inc.

 

 

By:

     /s/ Gerard LaRocca

 

Name:

Gerard LaRocca

Title:

Chief Executive Officer

 

4

--------------------------------------------------------------------------------